Citation Nr: 1748965	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas 


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent prior to October 20, 2011, and a compensable rating from that date for hypopituitarism.

2. Entitlement to an extraschedular rating for hypopituitarism pursuant to 38 C.F.R. § 3.321(b)(1).
 
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and her mother

ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for hypopituitarism and assigned a noncompensable disability rating, effective January 25, 2010.  Jurisdiction over this case was subsequently transferred to the VARO in Little Rock, Arkansas, and that office forwarded the appeal to the Board.

During the course of the appeal, in a December 2013 rating decision, the RO assigned a 20 percent disability rating for hypopituitarism, prior to October 20, 2011 and noncompensable from that date.  As the increased rating awarded does not represent the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to an extraschedular rating for hypopituitarism is addressed in the REMAND portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's hypopituitarism has been manifested by polyuria with near-continuous thirst and multiple episodes of dehydration, but, no parenteral hydration.



CONCLUSION OF LAW

The criteria for an initial schedular disability rating of 40 percent, but no higher, for hypopituitarism, are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § § 4.1, 4.3, 4.7, 4.14, 4.122, Diagnostic Code 7909 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potentially applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the RO has already assigned staged ratings for the disability at issue, the Board will consider the propriety of the assigned rating for the disability at each stage, as well as whether any further staged rating of the disability is warranted.

The Veteran's hypopituitarism is currently rated 20 percent disabling prior to October 20, 2011, and noncompensable from that date pursuant to C.F.R. § 4.122, Diagnostic Code 7909 the general rating formula for diabetes insipidus.  

Under Diagnostic Code 7909, a 20 percent rating is assigned to polyuria with near-continuous thirst.  A 40 percent rating is assigned to polyuria with near-continuous thirst, and one or more episodes of dehydration in the past year not requiring parenteral hydration.  A 60 percent rating is assigned to polyuria with near-continuous thirst, and one or two documented episodes of dehydration requiring parenteral hydration in the past year.  A total schedular rating of 100 percent is assigned to polyuria with near-continuous thirst, and more than two documented episodes of dehydration requiring parenteral hydration in the past year.

The Veteran claims that her hypopituitarism is more severe than as indicated by the currently assigned staged ratings.

The Veteran started receiving VA endocrinology clinic treatment for hypopituitarism in February 2010 for excessive thirst.  In April 2010, clinical notes document polyuria tests and excessive thirst, which was shown again in May 2010.  

The Veteran was afforded a VA examination in January 2012.  A review of the claims file was noted.  The examiner vaguely remarked that the Veteran had collective signs of hypopituitarism.

The Veteran was afforded another VA examination in May 2012.  A review of the claims file was noted.  She reported continuous thirst since service.  Polyuria and polydipsia controlled with medication was noted.   As for functional impact, the examiner opined that the Veteran's gynecological conditions do not impact her ability to work.  

In her June 2012 Notice of Disagreement, the Veteran claimed that the July 2012 VA examiner incorrectly assessed her symptoms, and that on the contrary, she does have polyuria with continuous thirst.

Additional VA treatment records document a past medical history of dehydration.  See January 2012, February 2014, and December 2014 VA Treatment Records.  From February 2012 to February 2015 treatment records contain a medication prescription to treat diabetes insipidus.  During this period, in July 2012, an assessment of dehydration was provided.  In January 2014, the Veteran reported drinking 2 gallons of water per day along with medication and polyuria.  In February 2014, she reported feeling very thirsty  and urinating 4 to 5 times per night.  Her mother reported that the Veteran felt parched when trying to limit fluids.  A past medical history of dehydration was noted.  March 2014 VA treatment records document the Veteran's report of being "thirsty 24/7".

The Veteran was afforded a VA examination in April 2015.  A review of the claims file and a diagnosis of hypopituitarism since 2000 were noted.  The examination report documented the Veteran's medication to treat diabetes insipidus.  No other significant findings or results were noted.  An assessment of hypopituitarism, continuing, was provided.  The examiner opined that the Veteran's condition does not impact her ability to work.  As rationale, the examiner noted that the Veteran is able to perform chores, drive, manage finances, and lives with her mother.  The Veteran reported that she was currently employed as a claims representative and obtained a master's degree in education.

At the January 2017 Board hearing, the Veteran reported symptoms of near-continuous thirst, frequent restroom breaks, dehydration, and ineffective medication management.  She also reported symptoms of dizziness and fatigue.  The Veteran's mother, a licensed practical nurse, stated that the Veteran's hypopituitarism condition had worsened due to ineffective medication causing continuous thirst, swelling, stress, and excessive urination or polyuria.

The competent, credible evidence of record shows that the Veteran has experienced polyuria with near-continuous thirst, and more than one episode of dehydration in the past year not requiring parenteral hydration, criteria contemplated by the 40 percent general rating formula under Diagnostic Code 7909.  Throughout the appeal period, the Veteran has complained of near-continuous thirst.  VA treatment records in January 2012, July 2012, February 2014, and December 2014 document dehydration but there is no indication of parental hydration treatment.  Further, polyuria has been documented from 2010 to present.  See February 2010, May 2012, and January 2014 VA Treatment Records; see also June 2012 Notice of Disagreement and January 2017 Board Hearing Testimony.  To the extent that the Veteran's symptoms have been controlled by medication, as noted by the RO in the statement of the case and supplemental statement of the case (SSOC), "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As the effects of medication are not contemplated by DC 7909, the Board has not considered them in determining the appropriate rating.

Given the above, the Board finds that an initial 40 percent rating is warranted for the entire appeal period under Diagnostic Code 7909.  A rating in excess of 40 percent is not warranted absent findings of dehydration requiring parenteral hydration.  The symptoms therefore do not more nearly approximate the general rating criteria for a 60 percent or higher rating under Diagnostic Code 7909.

For the foregoing reasons, the preponderance of the evidence reflects that an initial schedular rating of 40 percent, but no higher, is warranted for the Veteran's hypopituitarism for the entire appeal period.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an initial schedular rating of 40 percent, but no higher, for hypopituitarism, is granted, subject to controlling regulations governing the payment of monetary awards.
REMAND

The Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id. 

Here, as reflected in the Veteran's lay statements and the medical evidence, the Veteran's hypopituitarism causes symptoms other than those listed in the relevant criteria and resulted in interference with the Veteran's ability to work.  At the January 2017 Board hearing, the Veteran's reported symptoms of her hypopituitarism include dizziness, fatigue, swelling, and stress not listed in the relevant criteria.  She reported working full-time but that her hypopituitarism disability, in combination with her other service-connected disabilities, impacts her ability to work.

Thus, in light of the Veteran's competent and credible lay statements,  indicating that she experiences symptoms that are not contemplated by the applicable rating criteria and these symptoms cause marked interference with employment, the Board finds that a referral to the Under Secretary for Benefits or the Director of the Compensation Service is warranted to address whether the Veteran is entitled to an extraschedular rating for her hypopituitarism, separately, or whether she is entitled to an extraschedular rating with regard to the combined effect of her service-connected disabilities in accordance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

Accordingly, the claim for an extraschedular rating for hypopituitarism is remanded for the following action:

1. Refer the claim for entitlement to an extraschedular rating for hypopituitarism, to include consideration of the collective impact of multiple service-connected disabilities, to the Director of Compensation Service.

2. Thereafter, readjudicate the claim.  If any benefit sought is not granted, the Veteran and her representative should be furnished a SSOC and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


